Matter of Kohn (2016 NY Slip Op 07193)





Matter of Kohn


2016 NY Slip Op 07193


Decided on November 2, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 2, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

L. PRISCILLA HALL, J.P.
LEONARD B. AUSTIN
ROBERT J. MILLER
JOSEPH J. MALTESE, JJ.


2014-08482

[*1]In the Matter of Daniel N. Kohn, deceased. Joel M. Hockett, etc., appellant; Barbara Lutz, also known as Barbara Kohn, respondent. (File No. 313/10)


Mahon, Mahon, Kerins & O'Brien, LLC (Lazer Aptheker Rosella & Yedid, P.C., Melville, NY [David Lazer and Zachary Murdock], of counsel), for appellant.
Novick & Associates, P.C., Huntington, NY (Donald Novick and Albert V. Messina, Jr., of counsel), for respondent.

DECISION & ORDER
In a probate proceeding in which Joel M. Hockett petitioned pursuant to SCPA 2103 to recover certain property on behalf of the decedent's estate, Joel M. Hockett appeals, as limited by his brief, from so much of an order of the Surrogate's Court, Suffolk County (Czygier, Jr., S.), dated June 30, 2014, as granted the motion of Barbara Lutz, also known as Barbara Kohn, for summary judgment on her fifth counterclaim, and denied those branches of his cross motion which were for summary judgment dismissing that counterclaim and, in effect, making a certain declaration.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal from the order dated June 30, 2014, must be dismissed because the portions of the order appealed from were superseded by an order dated June 30, 2015, made upon renewal (see Matter of Kohn, _____ AD3d _____ [Appellate Division Docket No. 2015-09067; decided herewith]; Matter of Hershkowitz, 99 AD3d 906).
HALL, J.P., AUSTIN, MILLER and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court